RESOLUCIÓN
En conformidad con lo dispuesto en la Regla 4(d) del Reglamento de este Tribunal, 4 LPRA Ap. XXI-B, se constituyen las Salas de Despacho siguientes:
Primera Sala de Despacho:
Hon. Liana Fiol Matta, presidenta
Hon. Mildred G. Pabón Charneco
Hon. Roberto Feliberti Cintrón
Segunda Sala de Despacho:
Hon. Anabelle Rodríguez Rodríguez, presidenta
Hon. Erick V. Kolthoff Caraballo
Hon. Luis F. Estrella Martínez
Tercera Sala de Despacho:
Hon. Rafael L. Martínez Torres, presidente
Hon. Edgardo Rivera García
Hon. Maite D. Oronoz Rodríguez
De surgir un empate en la votación de alguna de las Salas de Despacho, se designará a otro Juez o a otra Jueza que no forme parte de la sala en la que surgió el empate, en orden sucesivo de antigüedad.
Esta Resolución entrará en vigor el miércoles 1 de octubre de 2014.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Camelia Montilla Alvarado

Secretaria del Tribunal Supremo Interina